Title: VIII, November 1793
From: Hamilton, Alexander
To: 


            
              [November 1793]
            
            The Commissioners charged with the settlement of Accounts between the United &
              the Individual States completed that important business within the time limited by
              Law; and the ballances which they have reported have been placed upon the Books of the
              Treasury. A copy of their Report bearing date the  day of  last will
              be laid before Congress for their information.
            The importance of the object will justify me in recalling to your consideration the
              expediency of a regular and adequate provision for the Redemption and Discharge of the
              Public Debt. Several obvious considerations render the œconomy of time, in relation to
              this measure, peculiarly interesting and desireable.
            It is necessary, that provision should be also made for paying the second installment
              of the loan of two Millions from the Bank of the U. States agreeably to the terms of
              that loan; the first having been paid, pursuant to the provision for that purpose made
              during the last session.
            on the first day of June last an installment of 1000000 of florins became payable on
              the loans of the U. States in Holland. This was adjusted by a prolongation of the
              period of reimbusement, in nature of a new loan at an interest of 5 per Cent, for the
              term of ten years. The charges upon this operation were a commission of three per Cent. It will readily
              be perceived that the posture of European affairs is calculated to affect unfavourably
              the measures of the U.S. for borrowing abroad.
            
            The productiveness of the public Revenues hitherto has continued to equal the
              anticipations which were formed of it; but it is not expected that it will prove
              commensurate with all the objects which have been suggested. Some auxiliary provisions
              will, therefore, it is presumed, be requisite; but these it is hoped can be made
              consistently with a due regard to the convenience of our citizens, who cannot but be
              sensible of the true wisdom of encountering a small present addition to their
              contribution for the public service, to avoid a future accumulation of burthens.
          